Citation Nr: 0516575	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  Entitlement to service connection for back disability was 
denied by Board decision in March 1974.

2.  In October 2002, the veteran requested that his claim be 
reopened. 

3.  Certain evidence received since the March 1974 Board 
decision is new but, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, specifically, the question of whether a current back 
disability was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The March 1974 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002). 

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

The Board is satisfied that the RO met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim by the required "duty to assist" letter sent to the 
veteran in November 2002.  By this letter, the RO notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  In this letter, the veteran 
was also advised to submit additional evidence in support of 
his claim.  The Board finds that this instruction is 
consistent with 38 C.F.R. § 3.159(b)(1), requiring that VA 
request a claimant to provide any evidence in his or her 
possession that pertains to a claim.

In this case, the RO sent the required letter to the veteran 
before the issuance of the rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Although a VA examination and opinion have not been 
accomplished, such assistance is not required unless new and 
material evidence is received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  For reasons hereinafter explained, the 
Board finds that new and material evidence has not been 
received in this case.  

In sum, the Board finds that no prejudice to the veteran will 
result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

New and Material Evidence Analysis

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  This 
definition of new and material evidence applies in this case 
since the veteran's claim was received in October 2002, 
subsequent to the regulation's effective date of August 29, 
2001.

The Board stresses here that the "benefit of the doubt 
doctrine" does not apply to the preliminary question as to 
whether new and material evidence has been received to reopen 
a claim.  Martinez v. Brown, 6 Vet.App. 462 (1994).

In this case, the veteran's initial claim for service 
connection for a back disability was denied in October 1972 
on the basis that there was no indication in the service 
medical records that the veteran had incurred a back injury 
while in service.  The veteran later submitted evidence to 
corroborate his claim, prompting the RO to consider the new 
evidence and issue two rating decisions in June and October 
1973 denying the claim, as the new evidence did not provide 
anything probative to establish a link between the veteran's 
disability and his service.  From this, the veteran appealed 
to the Board and, in a March 1974 decision, his claim was 
denied on the basis that the claimed disorder was not 
incurred in or aggravated by service.  This Board decision is 
final under 38 U.S.C.A. § 7104(b).  As such, the question 
before the Board is whether new and material evidence has 
been received in support of the veteran's claim since the 
issuance of the 1974 Board decision.  

Subsequent to the March 1974 Board decision, the only 
additional medical evidence received by the RO consists of a 
private medical examination report dated October 2003.  This 
record reflects that the veteran had a history of back pain 
since an in-service accident in 1945.  However, the treating 
doctor did not otherwise comment on the etiology of the 
veteran's current back disorder.  While this report is 
"new," it does not establish a causal link between the 
veteran's current disorder and service.  As such, it is not 
"material" evidence.  See also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence).

The only other evidence received since March 1974 are copies 
of statements from fellow U.S. Navy veterans dated February 
and November 1973.  However, these statements were of record 
at the time of the Board's 1974 decision and considered at 
that time.  These statements are not new evidence as they 
merely duplicate evidence already established and considered 
by the Board.  

The veteran's statements offered in connection with his 
request to reopen merely reiterate the same contentions he 
was advancing at the time of the March 1974 Board decision.  
They are not new and material. 

The underlying basis for the March 1974 Board decision was 
the lack of a link between current low back disability and 
service.  There is no new evidence received in connection 
with the request to reopen which addressed that question.  As 
such the newly received does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the veteran's claim, and this appeal must be 
denied.  


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for back disability, and the 
appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


